Case 19-31054-sgj13 Doc 17 Filed 04/10/19 Entered 04/10/19 17:08:26 Page 1of2

|
Fill in this information to identify your rE

Debtor 1 Kenneth L Collins

First Name Middle Name

oemy

Debtor 2
(Spouse, if filing) First Name Middle Name

 

I LE ale 2
United States Bankruptcy Court for the: Northern District of Texas

APR 1 0 2019
Case number _19-31054

Sao CLERK, U.S. ANKRUPTCY COURT
NORTHEN Mf DNsTrecr oy TEXAS

C] Check if this is an
amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12:

If you are an individual filing under chapter 7, you must fill out this form if:

H creditors have claims secured by your property, or

lm you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

ee ue Your Creditors Who Have Secured Clalms

 

1. For any creditors that you listed In Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

information below.

 

 

 

 

 

 

 

Identify the creditor and the property that is collateral What do a ier’ to do with the property that Did you claim the property
secures a de as exempt on Schedule C?
oo: Unify Federal Credit Union O Surrender the property. O No
Sse (J Retain the property and redeem it. A ves
pec of 2014 Chevy Malibu (J Retain the property and enter into a
securing debt: Reaffirmation Agreement.
@ Retain the property and [explain]:
Payments are current
oo (CJ Surrender the property. CI No
= C) Retain the property and redeem it.
DESSHGIERGT Yes
oe () Retain the property and enter into a
securing debt: Reaffirmation Agreement.
O] Retain the property and [explain]:
cman () Surrender the property. UC) No
name:
- () Retain the property and redeem it. 2 ves
cient dl of C2) Retain the property and enter into a
securing debt: Reaffirmation Agreement.
C2) Retain the property and [explain]:
oe ©) surrender the property. LC} No
name:
i (J Retain the property and redeem it. OC) ves
sore of CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.
©) Retain the property and [explain]:
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 19-31054-sgj13 Doc 17 Filed 04/10/19 Entered 04/10/19 17:08:26 Page 2 of 2

Debtor 4 Kenneth L Collins Case number (/f known) 19-31054

First Name Middle Name Last Name

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
: fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: O Ne
Description of leased O) Yes
property:

Lessor’s name: C) No

Description of leased UL) Yes

property:

Lessor’s name: O No

Description of leased Ci Yes

property:

Lessor's name: 0 No
L) Yes

Description of leased

property:

Lessor’s name: ONe

a C) Yes

Description of leased

property:

Lessor’s name: OINe

Description of leased CO Yes

property:

Lessor’s name: No
C) Yes

Description of leased
property:

Under penalty of perjury, | declare that I have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

revo Wrido (7 veined lie

avtemamunen nen ~ smog oe =" canna at kt NR RE LENE PRR PRN Ln MN A AN mn Ae NA aN ee 5

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 04/09/2019 Date
MMi DD / YYYY MM/ DOD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
